DETAILED ACTION
Status of the Claims
	Claims 1-15 are pending in this application. Claims 8-14 are withdrawn. Claims 1-7 and 15 are under examination.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/JP2019/005817 filed on 02/18/2019, claims priority from the foreign application JP2018-032719 filed on 02/27/2018. It is noted that the Applicant provided a certified copy of the foreign priority application which is in a foreign language. A certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English is required. The applicant should provide the required translation if applicant wants the application to be accorded benefit of the non-English language application. Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file (MPEP 2304.01(c)).

Information Disclosure Statement
The information disclosure statement from 09/02/2020 has been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I (consisting of claims 1-7 and 15) in the reply filed on 01/12/2022 is acknowledged.
s 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/12/2021. 

Claim Objections
Claim 15 is objected to because of the following informalities: 
In claim 15, the claim is dependent on a withdrawn claim. Applicant needs to amend claim 15 such that it is not dependent on a withdrawn claim. For example, Applicant may import the limitations of claim 8 into claim 15. For the purposes of compact prosecution, Examiner will consider the limitations of the claim which claim 15 depends on. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jun Liao (US 20140271792 A1, publication date: 09/18/2014, previously cited) (Hereinafter Liao).
Regarding claim 1, Liao teaches “transdermal compositions comprising methylphenidate in a polymer matrix comprising a rubber-based pressure-sensitive adhesive are disclosed, such as a polymer matrix comprising styrene-isoprene-styrene or polyisobutylene polymers” (abstract). Liao also teaches that these transdermal compositions can be in the form of a patch (para 33). Liao also teaches that the composition comprising the polymer matrix comprises methylphenidate (claim 1), acrylic adhesive (claim 11) as a styrene isoprene-styrene block copolymer (para 109, claim 3) which is a rubber-based adhesive base, and a tackifying resin (claim 1) which comprises terpene resins (claim 9) and hydrogenated hydrocarbon resin (claim 10) as Arkon (para 109) which is an alicyclic saturated hydrocarbon resin (para 109). Liao also teaches that its embodiments further comprise a backing layer (para 17). It is interpreted such that Liao’s teaching of “a polymer matrix” is the “adhesive layer” claimed by the instant application since the polymer matrix being taught by Liao comprises methylphenidate, rubber-based polymer and tackifying agent(s) (para 6-9). 
Regarding claim 2, Liao teaches Kraton® D1111KT which is “a styrene isoprene-styrene block copolymer” (para 109) at 32.5% (formulation 6) and at 30% (formulation 7) (example 2, para 112). A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I). “%” refers to weight (para 42). 

Regarding claim 4, Liao teaches Arkon® P-100, a fully hydrogenated hydrocarbon resin (para 109) which is alicyclic, at 30% (example 1 para 110 formulation 1 and example 3 para 112 formulation 6), at 27.5 (example 2 para 111 formulations 4-5 and example 3 para 112 formulation 7). 
Regarding claim 5, as discussed above, Liao teaches specific concentrations for components (A) and (C). For (B), Liao teaches a range “from about 10% to about 60% tackifying agent” based on the total amount of polymer matrix (para 3). Considering formulation 7 for example, Liao teaches (A) at 30%, (C) at 27.5%. Since the (C) component is tackifying agent (claim 9), upon addition of a terpene resin which is taught in claim 9 as “wherein the tackifying agent is selected from the group consisting of… aliphatic hydrocarbon resins, … terpene resins, … and mixtures thereof” (claim 9), a person of ordinary skill in the art would achieve “from about 10% to about 60% tackifying agent” (para 3) for (B) + (C). Liao also teaches a broader range for (A) as “from about 30% to about 80%” (para 8, para 13). Thus, the instant claimed range of 0.27 to 0.94 for (A)/(B+C) is within the range disclosed by Liao which is “from about 30% to about 80%” for (A) and “from about 10% to about 60% tackifying agent” (para 3) for (B) + (C). 
Regarding claim 6, the teachings in the previous paragraph similarly apply to the instant claim. The instant claim limitation is “(B)/(A+B+C) is in the range of 0.10 to 0.31” relative to the total amount of the adhesive layer. For (B), Liao teaches a range “from about 10% to about 60% tackifying agent” based on the total amount of polymer matrix (para 3). Thus, instantly claimed range of 0.1 to 0.31 is within the range of 0.1 to 0.6 taught by Liao. 

	Regarding claim 15, the instant claim is a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113 I). As discussed above, Liao teaches all of the structural limitations of the instant invention. Liao teaches preparation of adhesive layer as “a polymer matrix” (claim 1) which comprises all of the adhesive layer components (claims 1, 3, and 9) and does not comprise a backing layer. As can be seen from examples 1-3, Liao teaches the (a) limitation of instant claim 8, by teaching methylphenidate, Kraton and Arkon together in the formulation. As discussed above, even though these embodiments do not comprise a terpene resin, claim 9 of Liao allows one to add it in. Thus, part (a) of instant claim 8 is met. Liao also teaches the composition to comprise a backing layer (para 17, para 89) as discussed above. Liao specifically teaches the embodiments (examples 1-3) to be prepared with a ScotchPak® 9732 backing (para 110) which is “a backing laminate” (para 109) which means Liao achieves “laminating the adhesive layer and a backing layer”. 
	It would have been obvious to one or ordinary skill in the art at the time of instant application to have modified the embodiments of Liao and achieve the instant invention. As discussed above, even though Liao doesn’t disclose specific embodiments that comprise terpene resins, Liao does guide one to incorporate it into the tackifying agent component. Claim 9 of Liao recites “wherein the tackifying agent is selected from the group consisting of… aliphatic hydrocarbon resins, … terpene resins, … and mixtures thereof” (claim 9), thus it is totally within the skill of an ordinary person in the art to include terpene 
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claims 1 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-6 of copending Application No. 16/975,827 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 1 is obviated by claims 1 and 5 of the reference application. 
Instant claim 7 is obviated by claim 6 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of the reference application and achieve the instant invention. The cited claims meet all of the structural limitations of the instant claims, thus one would achieve the instant invention by relying on the claims of the reference application with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/Primary Examiner, Art Unit 1613